DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Withdrawn as a Result of Election
This application is in condition for allowance except for the presence of claim 10 directed to a withdrawn claim non-elected without traverse.  Accordingly, claim 10 is cancelled.  See MPEP 821.02.   

Response to Amendment
	The amendment filed 12/17/21 has been accepted and entered. Accordingly, claims 1, 4-6, 9 and 11-12 are amended. 

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 have been withdrawn as a result of the claim amendments received on 12/17/21. 


Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A control device comprising: 
a getting-into/out facility selection unit configured to select one or more getting- into/out facilities where a vehicle to be parked in a parking lot will stop from among a plurality of getting-into/out facilities on the basis of at least information indicating an automated driving level that can be executed by the vehicle and information associated with the parking lot having the plurality of getting-into/out facilities; and
a guidance unit configured to guide the vehicle to the selected getting-into/out facility wherein the automated driving level is based on a time period required for the vehicle to complete parallel parking, and 
wherein the automated driving level is higher as the time period is lower; and 
each of the plurality of getting-into/out facilities is set to have a respective stopping difficulty level, wherein the respective stopping difficulty level is defined according to a predicted time period required for the vehicle to stop in the getting-into/out facility, and 
wherein the respective stopping difficulty level is higher as the predicted time period is higher” as recited in amended independent claim 1 and similarly recited in independent claims 11-12.  The dependent claims are allowed based on their dependency from an allowed claim. 
The closest prior art, Damas, operates in a fundamentally different manner than the newly amended claim language and fails to disclose all limitations and in the required order recited in the limitations. In addition, there was no other prior art reference that taught, disclosed or suggested this combination of required features provided in the required order recited in claims 1, 11 and 12, nor is there any reason to modify or combine prior art references in the manner recited in claims 1, 11 and 12 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Previously Cited Prior Art
US 20190243368 is cited to disclose an autonomous vehicle parking management system with automated valet
WO 2018096985 A1, to Honda, is cited to disclose automated parking facilities management
US 20200160710 is cited to disclose automated parking facilities management including FIG. 3 depicting a method with automated vehicle enter/ exit requests to and from the parking facilities
US 20200207334 is cited to disclose 
¶26 “autonomous valet parking”
¶55 “In step (1 ), an operation of initiating an automated valet parking procedure to be performed by the infrastructure facility and the vehicle is performed”
And FIG. 3

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667